           Case 1:19-vv-00893-UNJ Document 29 Filed 06/29/20 Page 1 of 4




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-893V
                                         UNPUBLISHED


 AUTUMN MORGAN,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Damages Decision Based on Proffer;
 HUMAN SERVICES,                                              Influenza (Flu) Vaccine;
                                                              Meningococcal Vaccine; Vasovagal
                        Respondent.                           Syncope


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On June 18, 2019, Autumn Morgan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). Petitioner alleges that she suffered vasovagal syncope as result of an
influenza (“flu”) and meningococcal vaccines received on September 7, 2016. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On December 6, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for syncope. On May 20, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded damages in
the amount $62,983.82, representing compensation in the amount of $60,000.00 for
pain and suffering and $2,983.82 for past unreimbursed expenses. Proffer at 1-2. In
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
           Case 1:19-vv-00893-UNJ Document 29 Filed 06/29/20 Page 2 of 4



        Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $62,983.82 in the form of a check payable to Petitioner. This
amount is comprised of pain and suffering ($60,000.00) and past unreimbursed
expenses ($2,983.82), and represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:19-vv-00893-UNJ Document 29 Filed 06/29/20 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 AUTUMN MORGAN,                                     )
                                                    )
                Petitioner,                         )
                                                    )   No. 19-893V
 v.                                                 )   Chief Special Master Corcoran
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 18, 2019, Autumn Morgan (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered vasovagal syncope as result of an influenza (“flu”) and

meningococcal vaccines administered on September 7, 2016. On December 2, 2019, respondent

conceded that entitlement to compensation was appropriate under the terms of the Vaccine Act.

On December 6, 2019, Chief Special Master Corcoran issued a Ruling on Entitlement finding

that petitioner was entitled to compensation.

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$62,983.82, consisting of pain and suffering ($60,000.00) and past unreimbursed expenses

($2,983.82), which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.      Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
            Case 1:19-vv-00893-UNJ Document 29 Filed 06/29/20 Page 4 of 4




lump sum payment of $62,983.82 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Colleen C. Hartley
                                                       COLLEEN C. HARTLEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 616-3644
                                                       Fax: (202) 353-2988
DATED: May 20, 2020




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2
